UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2014 Date of reporting period:	January 1, 2014 — June 30, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: After pulling back at the start of the year, equity markets resumed their steady advance through the halfway mark of 2014. In June, the S&P 500 Index posted its fifth consecutive month of gains. The bond market has also generated solid positive results across many sectors this year. Underpinning these stable returns is growing evidence of an economy on the mend, including a strengthening jobs market, and accelerating consumer spending and business investment. Corporations are participating in this improvement, as reflected in stronger-than-expected earnings growth and heightened merger-and-acquisition activity. One notable characteristic of this market environment is its historically low level of volatility arelative calm that experience indicates does not last forever. As we move into the second half of the year, we also note that a range of geopolitical uncertainties could push risk levels higher. That said, Putnam offers a wide range of strategies for all market conditions, including portfolios designed for periods of higher market volatility. As always, thank you for investing with Putnam. Performance summary (as of 6/30/14) Investment objective High current income, with a secondary objective of capital growth when consistent with achieving high current income Net asset value June 30, 2014 Class IA: $7.04 Class IB: $6.98 Total return at net asset value JPMorgan Developed (as of 6/30/14) Class IA shares* Class IB shares† High Yield Index‡ 6 months 5.20% 5.02% 5.76% 1 year 11.79 11.48 12.60 5 years 84.66 82.64 98.98 Annualized 13.05 12.80 14.75 10 years 121.23 115.72 141.41 Annualized 8.26 7.99 9.21 Life 691.64 652.43 — Annualized 8.15 7.94 — For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. ‡ The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class IA shares. The JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Credit quality A 0.4% Baa 2.8% Ba 26.3% B 44.6% Caa or below 18.1% Not rated 4.1% Cash and net other assets 3.7% Credit qualities are shown as a percentage of the fund’s net assets. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. Putnam VT High Yield Fund 1 Report from your fund’s manager What was the environment like for high-yield bonds during the six months ended June 30, 2014? Overall, it was a favorable environment for taking credit risk, but there were periods of volatility. As the period began, the Federal Reserve started reducing its stimulative bond-buying program. With that process under way, lackluster economic data, coupled with concern about emerging-market [EM] currencies, caused investors to assume a more risk-averse posture. Asset flows shifted toward the relative safety of U.S. Treasuries, pushing the yield on the 10-year note down to 2.65%, its lowest level since mid-November. By February, however, with EM stress abating, market participants were encouraged by the resiliency of U.S. stocks as well as lower Treasury yields. The capital markets were also buoyed by investors largely dismissing weak economic data as a function of severe weather affecting some of the country’s most densely populated regions. The economy rebounded in the second quarter with U.S. gross domestic product growing in a range of 2.5% to 3.0%. Within this environment, corporate earnings continued to expand and we began to see early signs of improving revenue growth. Stocks, as measured by the S&P 500 Index, reached record highs while price volatility was generally low. Intermediate and long-term U.S. Treasury yields continued to decline, partly as a result of global demand for longer-maturity bonds. Demand also received a boost in June when the European Central Bank implemented a negative deposit rate of –0.10% in the hope of stimulating bank lending to help stave off deflation and bolster eurozone economic growth. Against this backdrop, yield-seeking investors continued to put money to work in high-yield bonds. High-yield mutual funds reported $7.1 billion of net new inflows, compared with outflows of $4.7 billion in 2013. On the supply side, high-yield new-issue volume totaled $209.5 billion, compared with $219.7 billion for the same period in 2013 and a record $399 billion for the full year 2013. Refinancing accounted for 60% of new-issue volume, followed by mergers and acquisitions at about 21%. By credit rating, higher-quality Ba-rated securities outpaced lower-quality B-rated and Caa-rated bonds. From an industry perspective, utilities, diversified media, and telecommunications were the best performers, while consumer products, gaming/lodging/leisure, and metals and mining were the worst performers. Let’s talk about your portfolio positioning. Which strategies had the biggest influence on the fund’s relative performance during the period? At the sector/industry level, overweights in financials and telecommunications helped the fund’s relative return. Conversely, adverse positioning in health care and metals/mining, along with an underweight in transportation, hampered the fund’s performance versus the benchmark. Additionally, having lighter-than-benchmark exposure to higher-quality bonds worked against the fund’s relative result. In terms of individual holdings, top contributors included overweights in global payments processing company First Data, German banking and financial services provider Commerzbank, and independent energy exploration and production company Kodiak Oil & Gas. On the downside, underweighting several strong-performing index components hampered relative performance. These included automaker General Motors and municipal bond insurer Ambac Financial Group, the latter of which was sold during the period. Our position in cosmetics maker Elizabeth Arden also detracted. What is your outlook for the coming months, and how are you positioning the fund? We believe the fundamental environment for high-yield bonds and bank loans remains solid: The U.S. economy is still in mid-cycle expansion and recent data suggest that it could strengthen during 2014’s second half, high-yield issuers appear to be in reasonably good financial shape, and we believe the default rate is likely to remain below the long-term average for an extended period of time. High-yield credit spreads — the yield advantage offered over Treasuries — compressed modestly during the period, and at period-end were below the historical average level but still above the all-time low. As a result, we have a neutral view of high-yield valuation. That said, absent an external shock to the system, we believe the high-yield asset class may continue generating coupon-like returns in the months ahead. As for portfolio positioning, we increased the fund’s allocation to Ba-rated bonds while reducing its exposure to Caa-rated securities. We are also maintaining an ample cash cushion. Lastly, given the relative underperformance of bank loans compared with high-yield bonds, particularly during the second quarter, we felt loan valuations had become more attractive, so we increased the fund’s loan holdings in May and June. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: The value of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to 2 Putnam VT High Y ield Fund terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. You can lose money by investing in the fund. Your fund’s managers Portfolio Manager Paul D. Scanlon, CFA, is a Co-Head of Fixed Income at Putnam. He joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your fund’s portfolio managers are Norman P. Boucher and Robert L. Salvin. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT High Yield Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2014, to June 30, 2014. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/14 for the 6 months ended 6/30/14 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $3.71 $4.98 $3.66 $4.91 Ending value (after expenses) $1,052.00 $1,050.20 $1,021.17 $1,019.93 Annualized expense ratio 0.73% 0.98% 0.73% 0.98% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 6/30/14. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in theyear. 4 Putnam VT High Y ield Fund The fund’s portfolio 6/30/14 (Unaudited) CORPORATE BONDS AND NOTES (84.8%)* Principal amount Value Advertising and marketing services (0.4%) CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 $930,000 $962,550 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 485,000 519,556 Lamar Media Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 255,000 263,925 Automotive (1.1%) Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 555,000 627,150 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8s, 2019 265,000 287,856 Dana Holding Corp. sr. unsec. unsub. notes 6s,2023 1,090,000 1,155,400 Motors Liquidation Co. escrow notes 8 1/4s, 2023 820,000 12,300 Motors Liquidation Co. escrow sr. unsec. unsub. notes 8 3/8s, 2033 765,000 11,475 Navistar International Corp. sr. notes 8 1/4s,2021 1,031,000 1,079,972 Schaeffl er Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 260,000 293,150 Schaeffl er Finance BV 144A company guaranty sr. notes 4 1/4s, 2021 (Netherlands) 380,000 380,000 Schaeffl er Finance BV 144A sr. notes 4 3/4s, 2021 (Netherlands) 400,000 412,000 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 180,000 189,000 Basic materials (7.2%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 225,000 236,813 ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) 1,420,000 1,817,600 ArcelorMittal SA sr. unsec. unsub. notes 7 1/2s, 2039 (France) 270,000 297,000 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 850,000 913,750 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 395,000 395,988 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 1,145,000 1,262,362 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 425,000 499,906 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 775,000 806,968 Cemex SAB de CV 144A company guaranty sr. notes 7 1/4s, 2021 (Mexico) 475,000 522,500 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 595,000 637,394 Cemex SAB de CV 144A company guaranty sr. notes 5 7/8s, 2019 (Mexico) 525,000 548,625 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 280,000 280,000 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 335,000 358,868 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 610,000 643,550 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 220,000 222,376 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 295,000 308,275 CORPORATE BONDS AND NOTES (84.8%)* cont. Principal amount Value Basic materials cont. First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 (Canada) $290,000 $302,325 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 700,000 720,124 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 200,000 206,000 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 370,000 402,838 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 510,000 534,225 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 45,000 48,263 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 790,000 863,075 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 430,000 517,075 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 135,000 143,100 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 205,000 209,100 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s,2018 950,000 988,000 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 775,000 856,375 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 250,000 270,625 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 750,000 776,250 Huntsman International, LLC 144A company guaranty sr. unsec. notes 5 1/8s, 2021 EUR 135,000 197,435 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) $165,000 152,625 Ineos Finance PLC 144A company guaranty sr. notes 8 3/8s, 2019 (United Kingdom) 255,000 278,588 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 720,000 743,400 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 5 7/8s, 2019 (Luxembourg) 415,000 425,375 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 960,000 1,093,200 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 360,000 396,000 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 565,000 605,963 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 420,000 448,874 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 380,000 393,604 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 425,000 471,750 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 630,000 675,674 PQ Corp. 144A sr. notes 8 3/4s, 2018 785,000 849,763 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 200,000 213,000 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 300,000 321,000 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s,2020 575,000 646,875 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s,2023 490,000 499,800 Putnam VT High Yield Fund 5 CORPORATE BONDS AND NOTES (84.8%)* cont. Principal amount Value Basic materials cont. Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) $265,000 $279,122 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 355,000 408,250 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 185,000 198,181 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 115,000 125,063 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 155,000 168,563 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 75,000 77,625 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 890,000 994,574 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 205,000 218,325 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 295,000 326,713 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 220,000 227,150 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 125,000 132,813 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 870,000 870,000 Broadcasting (2.5%) Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2019 1,585,000 1,690,005 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 635,000 685,800 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 1,105,000 1,190,637 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 570,000 600,638 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 585,000 669,824 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 835,000 899,713 LIN Television Corp. company guaranty sr. unsec. notes 6 3/8s, 2021 255,000 268,388 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 530,000 571,075 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 595,000 632,931 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 90,000 90,563 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 135,000 141,075 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 575,000 598,000 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 840,000 888,300 Townsquare Radio, LLC/Townsquare Radio, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 385,000 426,388 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 490,000 543,288 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 245,000 269,500 CORPORATE BONDS AND NOTES (84.8%)* cont. Principal amount Value Building materials (1.1%) Building Materials Corp. of America 144A company guaranty sr. notes 7 1/2s, 2020 $150,000 $159,750 Building Materials Corp. of America 144A company guaranty sr. notes 7s, 2020 700,000 742,000 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 275,000 296,313 Jeld-Wen, Inc. 144A sr. notes 12 1/4s, 2017 290,000 313,200 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 895,000 975,550 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 930,000 1,002,074 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 560,000 618,800 Owens Corning company guaranty sr. unsec. notes 9s, 2019 181,000 227,595 Cable television (3.3%) Adelphia Communications Corp. escrow bonds zero %, 2015 755,000 5,285 Adelphia Communications Corp. escrow bonds zero %, 2014 80,000 560 Adelphia Communications Corp. escrow bonds zero %, 2014 130,000 910 Adelphia Communications Corp. escrow bonds zero %, 2014 290,000 2,030 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 500,000 581,874 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 75,000 85,172 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 235,000 265,550 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 935,000 995,775 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 540,000 550,800 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s,2023 910,000 917,963 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s,2020 430,000 469,238 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s,2022 235,000 252,625 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 450,000 474,188 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s,2021 350,000 386,750 CSC Holdings, LLC 144A sr. unsec. notes 5 1/4s,2024 520,000 511,550 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 550,000 653,125 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 360,000 410,400 Lynx II Corp. 144A sr. unsec. notes 6 3/8s, 2023 (United Kingdom) 285,000 309,581 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 620,000 675,800 Numericable Group SA 144A sr. bonds 6 1/4s, 2024 (France) 400,000 417,500 Numericable Group SA 144A sr. bonds 5 5/8s, 2024 (France) EUR 110,000 160,790 Numericable Group SA 144A sr. notes 6s, 2022 (France) $1,120,000 1,165,080 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 680,000 698,700 6 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (84.8%)* cont. Principal amount Value Cable television cont. Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) $395,000 $422,176 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 1,160,000 1,191,900 Virgin Media Secured Finance PLC 144A sr. notes 5 3/8s, 2021 (United Kingdom) 285,000 299,250 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 1,175,000 1,320,405 Capital goods (5.2%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,627,000 1,753,092 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 1,485,000 1,711,462 Ardagh Finance Holdings SA 144A sr. unsec. notes 8 5/8s, 2019 (Luxembourg) ‡‡ 430,000 442,900 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 235,000 255,856 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 335,000 337,513 Berry Plastics Corp. company guaranty notes 5 1/2s, 2022 325,000 326,828 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 300,000 342,000 BlueLine Rental Finance Corp. 144A sr. notes 7s,2019 550,000 587,124 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ 735,000 775,425 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 180,000 185,400 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 360,000 405,900 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 875,000 977,813 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s,2023 445,000 433,430 Exide Technologies sr. notes 8 5/8s, 2018 (In default) † 125,000 75,000 Gates Global LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 555,000 555,000 Gestamp Funding Luxembourg SA 144A sr. notes 5 5/8s, 2020 (Luxembourg) 405,000 423,225 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 1,100,000 1,529,823 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 670,000 730,300 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 1,060,000 1,044,100 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 390,000 401,700 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 645,000 701,438 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 250,000 271,874 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 825,000 870,374 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 845,000 935,837 CORPORATE BONDS AND NOTES (84.8%)* cont. Principal amount Value Capital goods cont. Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) $670,000 $728,624 Schaeffl er Holding Finance BV 144A company guaranty sr. notes 6 7/8s, 2018 (Netherlands) ‡‡ 645,000 679,669 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 365,000 397,394 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 160,000 173,680 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 960,000 1,034,400 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 530,000 586,975 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 385,000 391,314 TransDigm, Inc. 144A sr. unsec. sub. notes 6 1/2s, 2024 360,000 374,850 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 340,000 362,100 Coal (0.7%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 550,000 390,500 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 1,270,000 1,374,774 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 460,000 481,850 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 95,000 104,381 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 380,000 396,150 Commercial and consumer services (2.0%) Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 1,100,000 1,270,500 Ceridian, LLC company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 99,300 99,399 Ceridian, LLC sr. unsec. notes 11 1/4s, 2015 765,000 765,765 Ceridian, LLC 144A sr. notes 8 7/8s, 2019 330,000 372,075 Ceridian, LLC/Comdata, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2017 205,000 206,025 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 630,000 675,675 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 880,000 925,056 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 885,000 902,700 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 880,000 947,100 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 630,000 696,938 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 420,000 465,150 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 495,000 504,900 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 406,416 418,608 Putnam VT High Yield Fund 7 CORPORATE BONDS AND NOTES (84.8%)* cont. Principal amount Value Consumer (0.3%) Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 $400,000 $412,500 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 35,000 37,888 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 45,000 48,375 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 615,000 659,588 Consumer staples (5.4%) Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 1,380,000 1,507,650 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 225,000 255,094 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 645,000 659,513 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 275,000 275,344 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 365,000 364,088 Barry Callebaut Services NV 144A company guaranty sr. unsec. notes 5 1/2s, 2023 (Belgium) 220,000 232,470 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 545,000 584,513 CEC Entertainment, Inc. 144A sr. unsec. notes 8s,2022 330,000 341,550 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 580,000 579,275 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 665,000 741,475 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 335,000 376,038 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 705,000 690,900 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 145,000 143,913 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 900,000 951,750 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 530,000 579,025 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 1,295,000 1,387,592 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 1,290,000 1,364,174 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 490,000 479,220 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 295,000 309,013 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 680,000 719,950 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 310,000 323,950 HJ Heinz Co. company guaranty notes 4 1/4s, 2020 820,000 825,125 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 890,000 956,750 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 190,000 203,775 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 205,000 217,300 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 790,000 869,000 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 535,000 547,038 CORPORATE BONDS AND NOTES (84.8%)* cont. Principal amount Value Consumer staples cont. Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 $720,000 $739,800 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 835,000 951,900 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 235,000 258,500 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 540,000 591,300 Smithfield Foods, Inc. 144A sr. unsec. notes 5 7/8s, 2021 140,000 148,050 Smithfield Foods, Inc. 144A sr. unsec. notes 5 1/4s, 2018 595,000 618,800 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 940,000 1,057,500 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 365,000 379,144 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 475,000 509,438 Energy (oil field) (1.4%) Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 465,000 499,875 Exterran Partners LP/EXLP Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 780,000 791,700 Forum Energy Technologies, Inc. 144A sr. unsec. notes 6 1/4s, 2021 665,000 704,900 FTS International, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 420,000 429,450 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 560,000 610,400 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 5 1/2s,2022 175,000 177,406 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 820,000 852,800 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 740,000 782,550 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 770,000 781,550 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 175,000 178,203 Entertainment (1.4%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 420,000 478,800 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 425,000 442,000 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 365,000 375,950 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 175,000 177,188 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 405,000 414,619 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 295,000 294,263 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 85,000 93,713 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2020 660,000 679,800 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 245,000 252,963 8Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (84.8%)* cont. Principal amount Value Entertainment cont. Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 $280,000 $283,500 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 735,000 755,213 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 135,000 140,063 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 1,150,000 1,178,750 Financials (9.5%) A-S Co-Issuer Subsidiary, Inc./A-S Merger Sub., LLC 144A sr. unsec. notes 7 7/8s, 2020 700,000 738,500 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 520,000 664,300 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 425,000 516,375 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 430,000 518,150 Ally Financial, Inc. unsec. sub. notes 8s, 2018 475,000 564,063 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 360,000 495,900 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB bonds 9s, perpetual maturity (Spain) 200,000 225,500 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRB bonds 5.919s, perpetual maturity (Spain) 610,000 635,925 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 810,000 859,613 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 480,000 484,800 CIT Group, Inc. sr. unsec. notes 5s, 2023 365,000 374,125 CIT Group, Inc. sr. unsec. notes 5s, 2022 230,000 238,050 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s,2020 515,000 552,820 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s,2019 260,000 264,056 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 270,000 303,075 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 635,000 688,181 Citigroup, Inc. jr. unsec. sub. FRB bonds Ser. B, 5.9s, perpetual maturity 245,000 247,450 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 720,000 598,500 CNO Financial Group, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 400,000 432,500 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 220,000 266,972 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 435,000 371,925 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 595,000 621,775 Credit Suisse Group AG 144A jr. unsec. sub. FRN notes 7 1/2s, perpetual maturity (Switzerland) 200,000 221,500 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 645,000 658,706 Dresdner Funding Trust I 144A bonds 8.151s, 2031 1,145,000 1,391,174 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 1,065,000 1,152,862 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB bonds 6.15s, 2066 410,000 390,013 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 765,000 881,302 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 300,000 333,840 CORPORATE BONDS AND NOTES (84.8%)* cont. Principal amount Value Financials cont. Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 $740,000 $792,725 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 1,085,000 1,162,305 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 920,000 963,700 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 205,000 229,088 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 615,000 670,350 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 420,000 467,775 iStar Financial, Inc. sr. unsec. notes 5s, 2019 R 150,000 150,000 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 510,000 601,800 Lloyds Bank PLC jr. sub. FRN notes Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 485,000 1,387,085 Lloyds Banking Group PLC jr. unsec. sub. FRB bonds 7 1/2s, perpetual maturity (United Kingdom) $328,000 348,992 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 660,000 711,150 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 660,000 693,825 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s,2021 305,000 305,763 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 480,000 512,400 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 5/8s, 2020 110,000 116,325 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 375,000 406,406 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2019 425,000 438,813 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 800,000 914,000 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 655,000 692,663 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s,2021 585,000 592,313 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 430,000 466,550 Regions Bank unsec. sub. notes 7 1/2s, 2018 160,000 190,434 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 100,000 106,500 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB bonds 7.648s, perpetual maturity (United Kingdom) 1,915,000 2,324,330 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 390,000 421,670 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 1,650,000 1,951,124 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 1,580,000 1,753,800 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 155,000 174,375 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 525,000 543,375 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 757,000 792,958 Putnam VT High Yield Fund 9 CORPORATE BONDS AND NOTES (84.8%)* cont. Principal amount Value Financials cont. TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 $415,000 $439,900 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 530,000 545,238 Walter Investment Management Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 525,000 548,625 Weyerhaeuser Real Estate Co. 144A sr. unsec. unsub. notes 5 7/8s, 2024 375,000 385,781 Gaming and lottery (1.6%) Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 428,000 356,310 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 530,000 567,100 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 760,000 759,658 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 $250,000 252,813 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 275,000 294,938 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 635,000 677,863 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 1,393,299 1,565,720 Penn National Gaming, Inc. 144A sr. unsec. notes 5 7/8s, 2021 695,000 656,775 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 398,000 431,830 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 880,000 954,800 Health care (7.4%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 565,000 593,250 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 450,000 451,125 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 655,000 697,575 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 6s, 2021 645,000 683,700 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 645,000 953,007 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) ‡‡ $585,000 602,550 Catamaran Corp. company guaranty sr. unsec. bonds 4 3/4s, 2021 700,000 707,000 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 345,000 350,175 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 120,000 125,850 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 255,000 279,225 CHS/Community Health Systems, Inc. 144A company guaranty sr. notes 5 1/8s, 2021 120,000 123,000 CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 6 7/8s, 2022 140,000 148,400 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) ‡‡ 655,000 669,738 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 165,000 238,309 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $575,000 631,523 CORPORATE BONDS AND NOTES (84.8%)* cont. Principal amount Value Health care cont. Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 $975,000 $967,688 DaVita HealthCare Partners, Inc. company guaranty sr. unsec. notes 5 1/8s, 2024 895,000 900,594 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 655,000 671,375 Endo Finance, LLC & Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2023 525,000 526,313 Envision Healthcare Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 280,000 282,450 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 615,000 670,350 Grifols Worldwide Operations, Ltd. 144A sr. unsec. notes 5 1/4s, 2022 (Ireland) 200,000 208,000 HCA, Inc. company guaranty sr. notes 3 3/4s, 2019 390,000 394,388 HCA, Inc. sr. notes 6 1/2s, 2020 2,385,000 2,677,162 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 210,000 242,550 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 830,000 911,963 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 605,000 645,081 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 ‡‡ 310,000 320,850 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 530,000 579,025 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 945,000 978,075 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 1,255,000 1,422,855 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 455,000 491,719 Omega Healthcare Investors, Inc. 144A sr. unsec. notes 4.95s, 2024 R 515,000 526,001 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 850,000 913,750 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 220,000 235,950 Service Corp. International sr. unsec. unsub. notes 5 3/8s, 2022 695,000 719,325 Service Corp. International 144A sr. unsec. unsub. notes 5 3/8s, 2024 685,000 700,413 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 100,000 105,750 Teleflex, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2024 200,000 202,000 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 865,000 870,406 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 560,000 556,500 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 655,000 729,506 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 925,000 1,003,624 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s,2020 205,000 226,269 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 130,000 138,125 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 320,000 334,800 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 115,000 122,188 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 905,000 943,463 10Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (84.8%)* cont. Principal amount Value Health care cont. Valeant Pharmaceuticals International 144A sr. unsec. notes 6 3/4s, 2018 $440,000 $474,100 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 55,000 56,581 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 1,005,000 1,070,325 Homebuilding (2.3%) Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 495,000 546,975 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 590,000 623,925 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 350,000 362,320 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 1,235,000 1,321,450 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 180,000 194,400 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 590,000 587,050 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 510,000 522,113 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 626,000 666,690 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 765,000 784,125 PulteGroup, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 885,000 1,022,174 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 355,000 401,150 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 170,000 187,425 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 245,000 261,538 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 137,000 149,330 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 280,000 277,900 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 415,000 420,188 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 719,000 785,508 Lodging/Tourism (1.4%) FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 260,000 264,888 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 1,155,000 1,228,630 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 R 185,000 190,550 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 295,000 320,813 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 675,000 753,469 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 745,000 774,800 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 440,000 524,150 CORPORATE BONDS AND NOTES (84.8%)* cont. Principal amount Value Lodging/Tourism cont. MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 $425,000 $498,313 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 320,000 356,800 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s,2021 775,000 759,500 Media (0.6%) Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 820,000 751,325 Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 1,340,000 1,390,250 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 190,000 191,425 Oil and gas (10.6%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 320,000 342,400 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s,2022 990,000 1,093,950 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s,2023 740,000 780,700 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 515,000 529,163 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 700,000 726,250 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 760,000 828,400 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 350,000 362,250 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 230,000 245,238 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 575,000 577,156 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 (Canada) 695,000 699,344 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 885,000 932,569 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 605,000 682,138 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 695,000 762,763 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 220,000 329,789 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 $180,000 200,016 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 360,000 372,600 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 770,000 827,750 Cimarex Energy Co. company guaranty sr. unsec. notes 4 3/8s, 2024 430,000 438,063 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 855,000 940,500 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 810,000 870,750 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 335,000 360,544 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 420,000 334,950 Putnam VT High Yield Fund 11 CORPORATE BONDS AND NOTES (84.8%)* cont. Principal amount Value Oil and gas cont. Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 $400,000 $430,000 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 715,000 731,981 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 440,000 453,200 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 690,000 734,850 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 555,000 600,788 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 160,000 174,600 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 1,770,000 1,902,750 Hercules Offshore, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 120,000 119,100 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 240,000 253,200 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 280,000 280,000 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 1,135,000 1,257,012 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 140,000 145,250 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 1,735,000 1,821,750 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 260,000 274,300 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 1,670,000 1,749,324 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) F 195,000 10 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 540,000 572,400 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 330,000 350,625 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 865,000 674,700 Newfield Exploration Co. sr. unsec. notes 5 3/4s,2022 615,000 679,575 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 400,000 438,000 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 530,000 577,700 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 1,170,000 1,329,412 Plains Exploration & Production Co. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 200,000 221,000 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 340,000 365,500 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 300,000 318,000 Rose Rock Midstream LP/Rose Rock Finance Corp. 144A company guaranty sr. unsec. notes 5 5/8s,2022 365,000 369,563 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 520,000 540,800 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 720,000 740,700 Sabine Pass Liquefaction, LLC 144A sr. notes 6 1/4s, 2022 370,000 401,450 Sabine Pass Liquefaction, LLC 144A sr. notes 5 3/4s, 2024 360,000 375,300 CORPORATE BONDS AND NOTES (84.8%)* cont. Principal amount Value Oil and gas cont. Sabine Pass Liquefaction, LLC 144A sr. notes 5 5/8s, 2023 $360,000 $375,300 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 1,360,000 1,502,800 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 285,000 308,513 Samson Investment Co. 144A sr. unsec. notes 10 3/4s, 2020 1,340,000 1,412,024 Sanchez Energy Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2023 305,000 314,913 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 595,000 652,983 Seventy Seven Energy, Inc. 144A sr. unsec. notes 6 1/2s, 2022 345,000 353,625 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 620,000 663,400 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 295,000 312,700 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 320,000 346,400 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 120,000 130,500 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 630,000 672,525 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 1,340,000 1,470,650 Williams Companies, Inc. (The) notes 7 3/4s, 2031 435,000 524,164 Williams Companies, Inc. (The) sr. unsec. notes 7 7/8s, 2021 208,000 258,240 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 260,000 277,550 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s,2017 965,000 1,027,724 Publishing (0.2%) American Media, Inc. 144A notes 13 1/2s, 2018 116,844 123,270 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 345,000 355,350 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 460,000 478,400 Regional Bells (0.3%) Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 765,000 895,050 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 180,000 193,050 Retail (2.3%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 100,000 107,250 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 265,000 306,075 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 610,000 672,525 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 592,000 592,740 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 205,000 195,263 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 660,000 720,225 First Cash Financial Services, Inc. 144A sr. unsec. notes 6 3/4s, 2021 (Mexico) 625,000 665,625 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 290,000 296,525 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s,2019 895,000 917,375 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 805,000 915,688 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 315,000 340,988 12Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (84.8%)* cont. Principal amount Value Retail cont. Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 ‡‡ $895,000 $975,550 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8s, 2021 360,000 387,900 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 475,000 491,625 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 735,000 773,588 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 445,000 477,819 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 ‡‡ 265,000 270,300 Technology (4.3%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 450,000 473,624 Alcatel-Lucent USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 1,085,000 1,160,950 Avaya, Inc. 144A company guaranty notes 10 1/2s,2021 530,000 488,924 Avaya, Inc. 144A company guaranty sr. notes 7s,2019 1,705,000 1,705,000 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 215,000 231,394 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 960,000 1,182,000 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 495,000 577,913 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 1,090,000 1,293,012 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 2,450,000 2,682,750 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 475,000 510,031 First Data Holdings, Inc. 144A sr. unsec. notes 14 1/2s, 2019 ‡‡ 419,172 465,281 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 282,000 318,660 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 5s, 2021 580,000 594,500 Freescale Semiconductor, Inc. 144A sr. notes 6s,2022 720,000 768,600 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 545,000 619,256 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 295,000 322,656 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 615,000 664,969 Micron Technology, Inc. 144A sr. unsec. notes 5 7/8s, 2022 520,000 557,700 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 1,660,000 1,686,974 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 755,000 794,638 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 160,000 174,400 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 260,000 278,525 Telecommunications (6.1%) Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) 1,500,000 1,597,500 Altice SA 144A company guaranty sr. notes 7 1/4s, 2022 (Luxembourg) EUR 115,000 166,941 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 R $1,005,000 1,047,712 CORPORATE BONDS AND NOTES (84.8%)* cont. Principal amount Value Telecommunications cont. Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 R $340,000 $351,050 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 1,300,000 1,417,000 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 420,000 432,096 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 455,000 507,325 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 720,000 824,400 Inmarsat Finance PLC 144A company guaranty sr. unsec. notes 4 7/8s, 2022 (United Kingdom) 225,000 227,250 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 305,000 318,344 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 365,000 399,675 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 885,000 956,906 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 2,521,000 2,669,108 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 565,000 632,800 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 140,000 152,775 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 360,000 393,300 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 250,000 267,813 Nil International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 415,000 358,975 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 595,000 641,113 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 510,000 590,447 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 555,000 652,731 SBA Communications Corp. 144A sr. unsec. notes 4 7/8s, 2022 505,000 498,688 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 200,000 212,000 Sprint Capital Corp. company guaranty 6 7/8s, 2028 1,760,000 1,777,600 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 455,000 531,213 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 780,000 858,000 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 1,040,000 1,261,000 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 1,270,000 1,412,874 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 1,330,000 1,466,324 West Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 570,000 568,574 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 195,000 282,815 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $725,000 765,963 Wind Acquisition Finance SA 144A company guaranty sr. unsec. bonds 7 3/8s, 2021 (Luxembourg) 385,000 410,988 Putnam VT High Yield Fund 13 CORPORATE BONDS AND NOTES (84.8%)* cont. Principal amount Value Telephone (1.4%) CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s,2023 $645,000 $704,663 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s,2020 145,000 152,975 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 110,000 119,763 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 275,000 298,375 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 845,000 916,825 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 245,000 257,863 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 1,045,000 1,114,230 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 845,000 897,813 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 535,000 615,919 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 260,000 284,050 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 330,000 334,538 Textiles (0.2%) Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 575,000 621,719 Transportation (0.9%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 650,000 685,750 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 876,000 934,035 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 675,000 735,750 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 390,000 417,300 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 785,000 800,700 Utilities and power (3.7%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 380,000 456,950 AES Corp./Virginia (The) sr. unsec. unsub. notes 8s, 2017 698,000 813,170 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 970,000 1,134,900 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 255,000 252,450 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 990,000 1,075,387 Calpine Corp. 144A company guaranty sr. notes 6s,2022 180,000 194,175 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 145,000 152,613 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 1,055,000 1,250,216 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 985,000 1,061,338 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 1,145,000 1,431 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 360,000 469,664 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 440,000 41,800 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 300,000 28,500 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 430,000 496,650 CORPORATE BONDS AND NOTES (84.8%)* cont. Principal amount Value Utilities and power cont. EP Energy, LLC/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 $870,000 $1,000,500 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 450,000 479,812 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s,2022 190,000 214,225 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 215,000 220,913 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 215,000 233,813 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 195,000 214,013 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 375,000 387,188 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 1,535,000 1,701,930 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 655,000 711,494 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 455,000 475,475 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 365,000 361,350 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 800,000 806,000 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 140,000 178,872 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 (In default) † 415,000 378,688 Total corporate bonds and notes (cost $320,369,903) SENIOR LOANS (6.0%)* c Principal amount Value Basic materials (0.1%) Atkore International, Inc. bank term loan FRN 4 1/2s, 2021 $235,000 $234,804 Oxea Sarl bank term loan FRN 8 1/4s, 2020 (Germany) 365,000 368,650 Communication services (0.2%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 595,000 616,569 Consumer cyclicals (2.8%) Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 106,809 107,410 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.528s, 2018 1,930,744 1,800,199 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 9 3/4s, 2017 280,000 276,115 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 1,020,000 1,018,361 CCM Merger, Inc. bank term loan FRN Ser. B, 5s,2017 985,577 984,345 Clear Channel Communications, Inc. bank term loan FRN Ser. D, 6.9s, 2019 1,464,000 1,456,680 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 248,125 248,280 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 606,572 584,722 JC Penney Corp., Inc. bank term loan FRN 5s, 2019 400,000 400,200 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 1,219,506 1,216,796 ROC Finance, LLC bank term loan FRN 5s, 2019 482,569 474,426 Travelport, LLC bank term loan FRN 9 1/2s, 2016 930,334 956,151 14 Putnam VT High Yield Fund SENIOR LOANS (6.0%)* c cont. Principal amount Value Consumer cyclicals cont. Travelport, LLC bank term loan FRN 8 3/8s, 2016 ‡‡ $573,134 $578,435 Univision Communications, Inc. bank term loan FRN 4s, 2020 653,358 652,542 Yonkers Racing Corp. bank term loan FRN 4 1/4s,2019 354,806 347,710 Consumer staples (0.5%) CEC Entertainment, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 558,600 554,934 Del Monte Foods, Inc. bank term loan FRN 8 1/4s,2021 380,000 372,400 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 529,650 533,289 Libbey Glass, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 340,000 339,575 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 310,000 313,197 Energy (0.6%) Fieldwood Energy, LLC bank term loan FRN 8 3/8s,2020 785,000 809,812 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 232,063 230,805 Shelf Drilling Holdings, Ltd. bank term loan FRN 10s, 2018 ‡‡ 765,000 780,300 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 602,375 604,096 Financials (0.3%) iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 R 141,765 146,018 Nuveen Investments, Inc. bank term loan FRN 6 1/2s, 2019 900,000 907,554 Health care (0.8%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 467,178 468,638 CHS/Community Health Systems, Inc. bank term loan FRN Ser. D, 4 1/4s, 2021 537,300 540,490 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 558,321 558,670 Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.15s, 2021 533,663 532,729 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 320,000 322,132 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4s, 2019 524,020 523,692 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4s, 2018 329,729 330,415 Sheridan Holdings, Inc. bank term loan FRN 8 1/4s, 2021 165,000 168,506 Technology (0.1%) Avaya, Inc. bank term loan FRN Ser. B3, 4.727s,2017 425,000 415,817 Transportation (0.2%) Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 ‡‡ 750,000 750,000 Utilities and power (0.4%) Energy Future Intermediate Holding Co., LLC bank term loan FRN 4 1/4s, 2016 295,000 296,844 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.651s, 2017 1,769,778 1,460,067 Total senior loans (cost $24,082,092) COMMON STOCKS (2.6%)* Shares Value Ally Financial, Inc. F 30,690 $733,798 American Axle & Manufacturing Holdings, Inc. † 29,022 548,226 CIT Group, Inc. 9,745 445,931 Dana Holding Corp. 18,095 441,880 DISH Network Corp. Class A † 9,125 593,855 Eclipse Resources Corp. † 20,151 506,395 Elizabeth Arden, Inc. † 11,205 240,011 EP Energy Corp. Class A † 31,460 725,153 General Motors Co. 20,292 736,600 Harry & David Holdings, Inc. † 780 105,690 Hilton Worldwide Holdings, Inc. † 44,678 1,040,997 Huntsman Corp. 26,890 755,609 Jarden Corp. † 7,040 417,824 Kodiak Oil & Gas Corp. † 45,575 663,116 Lone Pine Resources Canada, Ltd. (Canada) † F 24,322 2,432 Lone Pine Resources, Inc. Class A (Canada) † F 24,322 2,432 MeadWestvaco Corp. 18,470 817,482 MetLife, Inc. 5,899 327,748 Penn National Gaming, Inc. † 47,495 576,589 Service Corp. International 23,063 477,865 Tribune Co. Class 1C † F 93,841 23,460 Vantage Drilling Co. † 211,443 405,971 Total common stocks (cost $10,141,145) CONVERTIBLE PREFERRED STOCKS (0.6%)* Shares Value American Tower Corp. Ser. A, $5.25 cv. pfd. † R 3,995 $424,968 Crown Castle International Corp. Ser. A, $4.50 cv. pfd. R 3,850 391,738 EPR Properties Ser. C, $1.44 cv. pfd. R 34,707 797,720 MetLife, Inc. $1.25 cv. pfd. 10,405 332,544 United Technologies Corp. $3.75 cv. pfd. 7,600 495,444 Total convertible preferred stocks (cost $2,140,962) PREFERRED STOCKS (0.6%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 1,082 $1,084,739 Citigroup, Inc. Ser. K, $1.719 pfd. 7,200 195,408 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 26,210 715,533 M/I Homes, Inc. Ser. A, $2.438 pfd. 14,167 363,114 Total preferred stocks (cost $1,694,354) CONVERTIBLE BONDS AND NOTES (0.5%)* Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $598,000 $847,291 Jazz Technologies, Inc. 144A cv. unsec. notes 8s,2018 559,000 609,310 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 367,000 697,071 Total convertible bonds and notes (cost $1,532,317) WARRANTS (0.1%)* † Expiration date Strike price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 37 $4,181 General Motors Co. 7/10/19 18.33 5,869 108,929 General Motors Co. 7/10/16 10.00 5,869 156,174 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 1.70 192,571 — Total warrants (cost $242,005) SHORT-TERM INVESTMENTS (4.4%)* Shares Value Putnam Short Term Investment Fund 0.07% L 17,560,040 $17,560,040 Total short-term investments (cost $17,560,040) Total investments (cost $377,762,818) Putnam VT High Yield Fund 15 Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding’s abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period MTN Medium Term Notes REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemp- tion from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2014 through June 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $403,509,567. † Non-income-producing security. ‡‡Income may be received in cash or additional securities at the discretion of the issuer. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $51,642 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 6/30/14 (aggregate face value $4,924,057) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Sell 9/17/14 $1,045,077 $1,037,144 $(7,933) Barclays Bank PLC British Pound Sell 9/17/14 1,239,643 1,213,649 (25,994) Credit Suisse International Euro Sell 9/17/14 1,444,344 1,435,976 (8,368) Deutsche Bank AG Euro Sell 9/17/14 401,732 399,533 (2,199) State Street Bank and Trust Co. Canadian Dollar Sell 7/17/14 696,996 671,389 (25,607) Euro Sell 9/17/14 167,377 166,366 (1,011) Total 16 Putnam VT High Yield Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $1,573,091 $— $— Capital goods 548,226 — — Communication services 593,855 — — Consumer cyclicals 3,213,890 — 23,460 Consumer staples 240,011 105,690 — Energy 2,300,635 — 4,864 Financials 773,679 733,798 — Health care 477,865 — — Total common stocks Convertible bonds and notes $— $2,153,672 $— Convertible preferred stocks 495,444 1,946,970 — Corporate bonds and notes — 341,993,422 10 Preferred stocks 910,941 1,447,853 — Senior loans — 24,282,375 — Warrants 265,103 4,181 — Short-term investments 17,560,040 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(71,112) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. Putnam VT High Yield Fund 17 Statement of assets and liabilities 6/30/14 (Unaudited) Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $360,202,778) $384,089,035 Affiliated issuers (identified cost $17,560,040) (Notes 1 and 5) 17,560,040 Cash 629,653 Dividends, interest and other receivables 5,779,085 Receivable for shares of the fund sold 286,341 Receivable for investments sold 1,837,839 Prepaid assets 8,567 Total assets Liabilities Payable for investments purchased 4,788,743 Payable for shares of the fund repurchased 1,251,970 Payable for compensation of Manager (Note 2) 185,193 Payable for custodian fees (Note 2) 6,745 Payable for investor servicing fees (Note 2) 65,495 Payable for Trustee compensation and expenses (Note 2) 181,325 Payable for administrative services (Note 2) 644 Payable for distribution fees (Note 2) 24,937 Unrealized depreciation on forward currency contracts (Note 1) 71,112 Other accrued expenses 104,829 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $431,967,619 Undistributed net investment income (Note 1) 9,938,534 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (62,213,346) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 23,816,760 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $278,418,399 Number of shares outstanding 39,545,070 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $7.04 Computation of net asset value Class IB Net assets $125,091,168 Number of shares outstanding 17,909,312 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.98 The accompanying notes are an integral part of these financial statements. 18 Putnam VT High Y ield Fund Statement of operations Six months ended 6/30/14 (Unaudited) Investment income Interest (including interest income of $5,498 from investments in affi liated issuers) (Note 5) $12,357,967 Dividends 202,453 Total investment income Expenses Compensation of Manager (Note 2) 1,090,753 Investor servicing fees (Note 2) 195,671 Custodian fees (Note 2) 12,969 Trustee compensation and expenses (Note 2) 12,337 Distribution fees (Note 2) 139,955 Administrative services (Note 2) 4,091 Other 97,558 Total expenses Expense reduction (Note 2) (1,300) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 4,073,525 Net realized loss on foreign currency transactions (Note 1) (6,727) Net unrealized depreciation of assets and liabilities in foreign currencies during the period (21,287) Net unrealized appreciation of investments during the period 4,852,042 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Six months ended Year ended 6/30/14* 12/31/13 Increase (decrease) in net assets Operations: Net investment income $11,008,386 $23,989,245 Net realized gain on investments and foreign currency transactions 4,066,798 6,143,075 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 4,830,755 55,983 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (17,017,900) (21,459,376) Class IB (6,582,819) (6,224,546) Increase (decrease) from capital share transactions (Note 4) 21,008,050 (13,885,954) Total increase (decrease) in net assets Net assets: Beginning of period 386,196,297 397,577,870 End of period (including undistributed net investment income of $9,938,534 and $22,530,867, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Putnam VT High Yield Fund 19 Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 6/30/14† .20 .16 (.45) * .36 * 2.85 * 21 * 12/31/13 .44 .11 (.51) .74 6.25 43 12/31/12 .48 .55 (.55) .75 7.04 47 12/31/11 .51 (.37) (.56) .74 7.57 57 12/31/10 .53 .38 (.52) .75 7.91 73 12/31/09 .47 1.81 (.64) .73 e 8.29 e 63 Class IB 6/30/14† .19 .15 (.43) * .49 * 2.72 * 21 * 12/31/13 .41 .12 (.49) .99 5.98 43 12/31/12 .46 .54 (.53) 1.00 6.79 47 12/31/11 .49 (.36) (.54) .99 7.34 57 12/31/10 .51 .37 (.51) 1.00 7.67 73 12/31/09 .46 1.80 (.62) .98 e 8.05 e 63 * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of 0.10% of average net assets. The accompanying notes are an integral part of these financial statements. 20 Putnam VT High Y ield Fund Notes to financial statements 6/30/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2014 through June 30, 2014. Putnam VT High Yield Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek high current income. Capital growth is a secondary goal when consistent with achieving high current income. The fund invests mainly in bonds that are obligations of U.S. companies, are below investment-grade in quality (sometimes referred to as “junk bonds”), and have intermediate- to long-term maturities (three years or longer). The fund may also invest in other debt instruments, including loans. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. Putnam Management may also use derivatives, such as futures, options, warrants and swap contracts, for both hedging and non-hedging purposes. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency Putnam VT High Y ield Fund 21 transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $71,112 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million ($315 million prior to June 27, 2014) unsecured committed line of credit and a $235.5 million ($185 million prior to June 27, 2014) unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% (0.02% prior to June 27, 2014) of the committed line of credit and 0.04% ($50,000 prior to June 27, 2014) of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2013, the fund had a capital loss carryover of $65,611,803 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $728,766 N/A $728,766 12/31/14 28,491,807 N/A 28,491,807 12/31/16 36,391,230 N/A 36,391,230 12/31/17 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $378,431,159, resulting in gross unrealized appreciation and depreciation of $25,838,897 and $2,620,981, respectively, or net unrealized appreciation of $23,217,916. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. 22 Putnam VT High Y ield Fund Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 28.3% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.720% of the first $5 billion, 0.670% of the next $5 billion, 0.620% of the next $10 billion, 0.570% of the next $10 billion, 0.520% of the next $50 billion, 0.500% of the next $50 billion, 0.490% of the next $100 billion and 0.485% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed, through June 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $139,050 Class IB 56,621 Total $195,671 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements and were reduced by $1,300 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $235, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $139,955 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $93,821,439 and $79,426,361, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/14 Year ended 12/31/13 Six months ended 6/30/14 Year ended 12/31/13 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 2,449,075 $17,372,124 6,222,220 $43,197,470 4,393,484 $30,624,706 4,406,817 $30,273,451 Shares issued in connection with reinvestment of distributions 2,480,743 17,017,900 3,160,438 21,459,376 966,640 6,582,819 922,155 6,224,546 4,929,818 34,390,024 9,382,658 64,656,846 5,360,124 37,207,525 5,328,972 36,497,997 Shares repurchased (5,129,242) (36,444,824) (12,687,307) (88,070,823) (2,017,708) (14,144,675) (3,911,963) (26,969,974) Net increase (decrease) Putnam VT High Y ield Fund 23 Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Short Term Investment Fund* $14,163,494 $54,693,887 $51,297,341 $5,498 $17,560,040 Total * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. Note 8 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $5,200,000 Warrants (number of warrants) 200,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $— Payables $71,112 Equity contracts Investments 269,284 Payables — Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Forward currency contracts Total Foreign exchange contracts $(4,424) $(4,424) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Warrants Forward currency contracts Total Foreign exchange contracts $— $(19,776) $(19,776) Equity contracts (52,739) — (52,739) Total 24 Putnam VT High Y ield Fund Note 9 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, see Note 1, if any. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Credit Suisse State Street Bank and Bank of America N.A. Barclays Bank PLC International Deutsche Bank AG Trust Co. Total Assets: Forward currency contracts # $— $— $— $— $— $— Total Assets $— $— $— $— $— $— Liabilities: Forward currency contracts # 7,933 25,994 8,368 2,199 26,618 71,112 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $— $— Net amount $(7,933) $(25,994) $(8,368) $(2,199) $(26,618) † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. (Note 1) ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, with all funds of the Trust voting together as a single class, as follows: Votes for Votes withheld Liaquat Ahamed 545,333,593 24,865,496 Ravi Akhoury 545,906,178 24,292,911 Barbara M. Baumann 549,255,821 20,943,268 Jameson A. Baxter 548,878,213 21,320,877 Charles B. Curtis 548,266,326 21,932,764 Robert J. Darretta 548,954,413 21,244,676 Katinka Domotorffy 547,720,210 22,478,879 John A. Hill 548,926,132 21,272,957 Paul L. Joskow 548,318,739 21,880,351 Kenneth R. Leibler 549,128,017 21,071,073 Robert E. Patterson 548,989,554 21,209,535 George Putnam, III 548,805,405 21,393,685 Robert L. Reynolds 549,170,754 21,028,335 W. Thomas Stephens 548,523,544 21,675,546 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes for Votes against Abstentions Broker non-votes 47,505,490 1,701,818 3,428,902 — A proposal to adopt an Amended and Restated Declaration of Trust was approved, with all funds of the Trust voting together as a single class, as follows: Votes for Votes against Abstentions Broker non-votes 507,595,281 19,452,349 43,151,459 — All tabulations are rounded to the nearest whole number. Putnam VT High Y ield Fund 25 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of the Putnam funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2014, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2014, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2014 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2014. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements under the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Shareholders also voted overwhelmingly to approve these fee arrangements again in early 2014, when they were asked to approve new management contracts (with the same fees and substantially identical other provisions) following the possible termination of the previous management contracts as a result of the death of the Honorable Paul G. Desmarais. (Mr. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada, which (directly and indirectly) is the majority owner of Putnam Management. Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust upon his death and this transfer, as a technical matter, may have constituted an “assignment” within the meaning of the 1940 Act, causing the Putnam funds’ management contracts to terminate automatically.) Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under 26 Putnam VT High Y ield Fund management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2013 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2013 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2013 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the second-best performing mutual fund complex for both 2013 and the five-year period ended December 31, 2013. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2013 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered available, the Trustees evaluated performance based on comparisons of their returns with the returns of selected investment benchmarks. In the case of your Putnam VT High Y ield Fund 2 7 fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper VP (Underlying Funds) — High Yield Funds) for the one-year, three-year and five-year periods ended December 31, 2013 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 1st 2nd 2nd Over the one-year, three-year and five-year periods ended December 31, 2013, there were 110, 105 and 90 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 28 Putnam VT High Y ield Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2014, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Kenneth R. Leibler Putnam Retail Management Ropes & Gray LLP Robert E. Patterson One Post Office Square George Putnam, III Boston, MA 02109 Robert L. Reynolds W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT High Yield Fund 29 This report has been prepared for the shareholders H511 of Putnam VT High Yield Fund. 289183 8/14 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 27, 2014 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 27, 2014
